Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on printer rush filed on 9/30/2021 and Notice of Allowance mailed on 9/24/2021.
2.	Claims 1-4 and 6-21 are allowed. 

			Examiner Amendment
3.	Claim 4, line 8, recites limitation “current users”.  This limitation should be changed to –the current users--. 

Reasons for Allowance
4.	Claims 1-4 and 6-21 are allowed over the prior arts of record.
A.  The cited references:
Mcclory et al. (US pub. No. 2018/0322437 A1 – art of record) discloses a user identifier that identifies an application developer that is associated with the deployed application.  The application developer may be a member of a group of one or more application developers within an organization that manages (e.g., maintains the source code, tests, deploys, updates, etc.) a deployed application having common access and/or privileges to the deployed application.  Thus, the user identifier may identify a particular application developer within a tenant having an associated tenant identifier, 
Lin et al. (US Pub. No. 2019/0087310 A1) discloses the server determines whether the program developer identifier matches the user identifier.  Whether the program developer identifier matches the user identifier represents whether the program developer identifier opens the testing right to the user identifier.  When the program developer identifier matches the user identifier, the program developer identifier opens the testing right to the user identifier – See paragraph [0105] and Fig. 4.  Lin does not discloses before building application...provide information via a graphical user interface…as recited in claims 1, 9 and 16.
Dwivedi et al. (US pub. No. 2013/0067601 A1) discloses during a user registration processes with the online service, the user can provide personal identification information to identify the user to the online service.  In this way, for example, the userID can be linked with a known user, who may use the userID to register as an application developer with an online application development service (e.g., an online application store).  Dwivedi does not disclose before building application...provide information via a graphical user interface…as recited in claims 1, 9 and 16.

B.	 Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1 specific to the limitations of:
in combination in all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

 Regarding claim 9, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 9 specific to the limitations of:
before building the application in response to the request, determining  whether the responsible developer is identified as a current user in stored information regarding current users; determining whether to build the application based at least on whether the responsible developer is identified as a current user; in a first instance when the responsible developer is identified as a current user, building the application; in a second instance when the responsible developer is not identified as a current user: preventing the application from being built; and providing information via a graphical user interface indicating that the responsible developer is not a current user and in combination in all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 16, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 16 specific to the limitations of:
before compiling the application in response to the compilation request, determine whether the particular responsible developer is identified in stored current user information as a current user; determine whether to compile the application based at least on whether the particular responsible developer is identified as a current user;  in a first instance when the particular responsible developer is identified as a current user, compile the application; and in a second instance when the particular responsible developer is not identified as a current user: prevent the application from being compiled; and provide information via a graphical user interface indicating that the ownership identification information does not identify a current user as responsible for development or maintenance of the particular portion of the application and in combination in all other limitations/elements as claimed in claim 16. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-4, 6-8, 10-15 and 17-21 are dependent upon claims 1, 9 and 16. Since the independent claims 1, 9 and 16 are allowable, claims 2-4, 6-8, 10-15 and 17-21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aasheim et al. (US pub. No. 2018/0285242 A1) discloses ticket management logic receives an issue detected on a device.  Diagnosing logic identifies the issue based on contextual information received from the device and stores issue data related to the issue into a data store.  Routing logic receives an indication of a flagged component of the issue data, flagged by a developer, and initiates communication between a user and the developer based at least in part on the flagged component – See Abstract and specification for more details.
Kirkpatrick et al. (US Pub. No. 2017/0208137 A1) discloses generating, based on the current user of the computing device, the reset state, and an application identifier for the application, a unique identifier that does not include personally identifiable information for the current user, sending, to an application service provider, the unique identifier and one or more requests for information, and, responsive to sending the one or more request for information, receiving, from the application service provider, state information associated with the current user and for the application – See Abstract and specification for more details.
Engels et al. (US Pub. No. 2015/0134552 A1) discloses a system for authenticating and managing the ownership of an item comprises a tagging device 
	Kosovan (US Pub. No. 2016/0232334 A1) discloses the method consists of the 
following logical steps: (a) obtaining an acquisition confirmation; (b) requesting for a license; (c) issuing and delivering the license to End User; (d) verification of license on the User's computer; (e) storing the license on the User's computer; (f) periodic tracking of activation state, (g) another action with the User's license – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MONGBAO NGUYEN/Examiner, Art Unit 2192